TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00497-CV



                                   Karen E. Landa, Appellant

                                                  v.

                                   Charles L. Farris, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-GN-14-004669, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


                The parties have filed an agreed motion to dismiss this appeal, explaining they

have settled the underlying dispute and requesting that we order the parties to bear their own

costs on appeal. We grant the motion, dismiss the appeal, and assess all costs against the party

incurring them.1



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Chief Justice Rose, Justices Puryear and Pemberton

Dismissed on Agreed Motion

Filed: April 13, 2016


       1
           See Tex. R. App. P. 42.1(a)(2)(A).